Citation Nr: 9911296	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  98-08 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Entitlement to service connection for an anxiety neurosis.  




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
January 1979 and from October 1980 to December 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  


REMAND


In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for an anxiety neurosis, the threshold 
question to be answered is whether the appellant has 
presented evidence of a well-grounded claim; that is, one 
that is possible.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peace 
time service.  38 U.S.C.A. § 1131 (West 1991).  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; 


and, a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997); Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); see also 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

The reports of recent examinations reflect evidence of a 
current psychiatric diagnosis and an entry in the service 
medical records, dated in December 1983, shows that the 
veteran was seen at a clinic complaining of nervousness and 
trouble sleeping for 3 weeks.  He reported that he had 
experienced nervousness before and that nervousness was 
aggravated by lack of sleep.  The assessment was an anxiety 
neurosis.  Inasmuch as there were some clear manifestations 
that were identified as a psychiatric disorder during 
service, there exist a possibility of a valid claim, if both 
conditions, as the veteran alleges, are connected.

With respect to the requirement that there be a connection 
between the current disability and the disease or injury in 
service, the veteran's bare assertion that there is a 
connection is not evidence because he is a lay witness and 
does not have the medical training or experience to provide 
competent evidence connecting his current disability to the 
episode in service.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  For this element, the evidence must come 
from a physician or other trained medical professional with 
the expertise to render a competent opinion on medical 
questions of etiology. 

Although there are medical reports of recent examinations and 
treatment, none of the medical professionals have been asked 
for an opinion or to comment on the possible relationship 
between the anxiety neurosis noted in service and the 
appellant's current psychiatric disorder.   Since there 
appear to be a plausibility of a valid claim, the claim is 
therefore well grounded. 



The VA has a duty to assist the veteran in developing facts 
pertinent to well-grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)( West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1998).  This duty includes 
ordering a medical examination with opinion when indicated by 
the circumstances of the case.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
the case is REMANDED to the RO for the following development:


1.  The RO should make arrangements for 
the veteran to undergo a VA psychiatric 
examination limited to determine the 
nature and correct diagnosis of any 
current psychiatric disorder.  The 
examiner must review all the entries in 
the veteran's service medical records and 
all post service medical report, and 
render a specific medical opinion as to 
whether there is a reasonable probability 
that any current psychiatric disorder is 
the same condition that was identified as 
anxiety neurosis when the veteran was in 
service.  If there is no medical 
possibility, the physician should clearly 
and unequivocally indicate so.  Then, the 
physician should indicate based on all 
the medical records on file, what is the 
approximate date of onset of the 
veteran's current psychiatric disorder.  
The examiner should provide a 
comprehensive report including complete 
rationale for all conclusions reached. 
The entire claims folder and a copy of 
this remand should be made available to, 
and reviewed by the examiner prior to the 
examination.



2.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction. Stegall v. 
West, 11 Vet.App. 268 (1998)
  
3.  After completion of the foregoing, 
the RO should review and readjudicate 
issue of service connection for anxiety 
neurosis claimed by the veteran with 
consideration of all the evidence of 
record.  In adjudicating the veteran's 
claim, the RO should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 U.S.C.A. 
§ 5107(b).  If the evidence is not in 
equipoise the RO should explain why.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).

4.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995).


When these actions are completed, the claim should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 

